Citation Nr: 9920681	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  99-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Edgar R. Jones, Attorney at 
Law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from March 1963 
until his death in October of that year. 

This appeal arises from a 1997 rating action of the Roanoke, 
Virginia, regional office (RO).  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death had not been 
received.  

In the substantive appeal which was received at the RO in 
June 1999, the appellant, through her attorney, requested a 
personal hearing at the RO before a member of the Board of 
Veterans' Appeals (Board).  A complete and thorough review of 
the claims folder indicates that the appellant has not been 
afforded such a hearing.  

Because the Board may not proceed with an adjudication of the 
appellant's claim without affording her an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.700(a) (1998).  Accordingly, the case 
is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  The appellant need take no further action until she 
is informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
comply with governing adjudicative procedures.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




